DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 25-27 are objected to because of the following informalities:    
Claim 1 recites the limitation "said application portion" in line 7, whereas line 2 recites an “application element”. It is therefore suggested to rephrase the aforementioned portion of line 7 as “said application element”.
Claim 17 recites the limitation “said transfer element” in lines	 3 and 4. It is suggested to rephrase the aforementioned portion of line 3 as “said application element” to agree with the terminology set forth in claim 1.
Claim 18 recites the limitation “said transfer element” in line 4. It is suggested to rephrase the aforementioned portion of line 4 as “said application element” to agree with the terminology set forth in claim 1.
Claim 25 recites the limitation "the application portion" in line 1. It is suggested to rephrase the aforementioned portion of line 1 as “said application element” to agree with the terminology set forth in claim 1.
Claims 26-27 recite the limitation "the application portion" in line 2. It is suggested to rephrase the aforementioned portion of line 2 as “said application element” to agree with the terminology set forth in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “the surface” in line 1. Since claim 1 recites “two surfaces” in line 3, it is unclear to what “the surface” of claim 25 refers, i.e. it is unclear if “the surface” is intended to refer to the repellent surface, the transfer surface, or both the repellent surface and the transfer surface. Based on a review of Applicant’s specification, the limitation “the surface” is interpreted as meaning “the two surfaces”, i.e. both the repellent surface and the transfer surface. It is therefore suggested to amend claim 25 to recite “the two surfaces”.
Regarding claim 25, lines 1-2 recite “the surface of the application portion is composed of the repellent surface and the transfer surface”; the intention of the transitional phrase “composed of” is unclear. According to MPEP 2111.03 III and IV, the transitional phrase “composed of” may be interpreted as either “consisting of”, “consisting essentially of”, or may be interpreted more broadly than “consisting of”, and that absent a clear indication in the specification or the claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising”, i.e. composed of may therefore also be interpreted as comprising. In light of Applicant’s specification, no clear indication in the specification or claims are provided as to what the basic and novel characteristics actually are with regard to the repellent surface and the transfer surface, i.e. the instant invention provides different embodiments having varying configurations of the application element wherein different portions of the application element may be coated to provide a repellent surface. For purposes of substantive examination, the phrase “composed of” is interpreted as “comprising”. 
Regarding claim 25, lines 2-3 recite that the repellent surface is a single noncontiguous surface; which, in light of Applicant’s specification is unclear. Applicant’s own specification recites non-contiguous surfaces as “each of the repellent surface are not adjacent or not in contact with one another”, refer to Paragraph [0051]. It is unclear how the surface can be a single surface, where single is defined by Merriam-Webster as having only one part, feature, or portion and also be non-contiguous, as defined by Applicant’s Specification. For purposes of substantive examination, the limitation “a single contiguous or noncontiguous surface” is interpreted as “a noncontiguous surface or a single continuous surface”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 19, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chin (WO2017/173110) in view of Smith et al. (US8574704).
Regarding claim 1, Chin discloses a device (10, 50, 100, 200; Figures 1-6) for applying a cosmetic composition to a keratinous surface (“transfers a cosmetic such as nail polish or mascara…to the user”, refer to Paragraph [0014]), comprising an application element (14, 18, 16 of Figure 1; 62, 64 of Figure 3; 54, 56 of Figure 4; bristles of brush 100, and stem 104 of Figure 5; bristles of brush 200 and stem 204 of Figure 6) having two surfaces (the bristles form a first surface and the bristle supporting means form a second surface, i.e., referring to Figure 1, a first surface is formed by bristles, 14 and a second surface is formed by 18; referring to Figure 5, a first surface is formed by the bristles of brush 100 and a second surface is formed by stem, 104; referring to Figure 6, a first surface is formed by the bristles of brush 200 and the second surface is formed by stem, 204) having different surface properties (some surfaces or portions of surfaces are coated with an impregnation liquid while other surfaces are left uncoated, thus the coated surface has different properties than the uncoated surface; refer to Paragraphs [0013, 0015-0016, 0020, 0022-0024]), wherein one surface is a transfer surface adapted to hold a charge of said cosmetic composition and transfer it to said keratinous surface (brush, 14, of Figure 1 comprises a plurality of bristles wherein a majority of the length of the bristle does not have a coating, i.e. only the tips of the bristles may be coated as recited in Paragraph [0013], thus, the plurality of bristles define a transfer surface which holds a charge of cosmetic material and transfers said cosmetic charge to keratinous material; additionally refer to Paragraph [0022]; referring to the embodiment of Figure 6, the stem, 204 may be coated, refer to Paragraph [0016], while the majority of the bristles are left uncoated, as just the tips of the bristles are coated, refer to Paragraph [0022], thus the bristles of brush 200 in Figure 6 define a transfer surface which holds a charge of cosmetic material and transfers said cosmetic charge to keratinous material), and one surface is a repellent surface adapted to minimize interaction of said cosmetic composition with said repellent surface (the coated surface is “coated with…material that prevents liquid from adhering” to a surface, refer to Paragraph [0013]; thereby providing a surface adapted to repel/minimize interaction with the cosmetic composition; regarding Figure 1, the repellent surface is defined by 18; in Figure 5, the repellent surface is defined by stem, 104; in Figure 6, the repellent surface is defined by stem, 204); 
said application element having a major longitudinal axis (not labeled, but referring to Figures 1, 5 and 6, the major longitudinal axis extends vertically through a center of the brush) to be oriented parallel to the keratinous surface during the applying of the cosmetic composition with the transfer surface oriented towards the keratinous surface, wherein the repellent surface is oriented away from the keratinous surface during the applying of the cosmetic composition (the limitation “to be oriented parallel to the keratinous surface during the applying of the cosmetic composition with the transfer surface oriented towards the keratinous surface, wherein the repellent surface is oriented away from the keratinous surface during the applying of the cosmetic composition” is interpreted as an intended use limitation, that is a user may apply a cosmetic to a keratinous material by orienting the device such that the longitudinal axis is parallel to the keratinous material, since different areas/surfaces of the application element are coated/repellent, a user may orient the repellent surface away from the keratinous surface. Chin discloses one embodiment of Figure 1, wherein “the heel 18 is also coated with the material that prevents liquid from adhering”, refer to Paragraph [0015] and annotated Figure 1, below depicting this configuration wherein the transfer surface, 14, is toward/in contact with the keratinous material and the repellent surface is away/not in contact with the keratinous surface; Chin discloses an embodiment in Figure 6, which has the stem coated with a repellent coating, refer to Paragraph [0016], and Paragraph [0022] which states that coating of just the tips of the bristles are applicable to the mascara brush embodiments, i.e. the embodiments of Figures 5 and 6; additionally refer to annotated Figure 6, below which shows the transfer surface/bristles being toward/in contact with the keratinous materials and the repellent surface away/spaced apart from the keratinous materials); 

    PNG
    media_image1.png
    336
    1845
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    360
    1814
    media_image2.png
    Greyscale

wherein said repellent surface is a surface comprising a liquid overlayer (refer to Paragraph [0017], which describes the coating as “impregnating liquid” and continues to list several specific liquid materials); and 
the affinity of the surface for the liquid overlayer is greater than the affinity of the surface for the cosmetic composition (since the liquid overlayer remains adhered to the  surface upon contact with the cosmetic composition as disclosed in Paragraphs [0016, 0022], the affinity of the surface for the liquid overlayer is greater than the affinity of the surface for the cosmetic composition, otherwise, the liquid overlayer would leave the coated surface upon application of the cosmetic composition); wherein said cosmetic composition is mascara or a lip composition (the preamble of claim 1 recites “A device for applying a cosmetic composition”, i.e. the cosmetic composition is not positively recited and therefore not part of the claimed invention; thus, the limitation “wherein said cosmetic composition is mascara or a lip composition” is being treated as an intended use limitation. Each of the brushes disclosed by Chin are fully capable of being used for applying mascara or a lip composition; further, Chin explicitly discloses mascara brushes, refer to Paragraph [0024]).
Chin does not disclose that the repellent surface is a roughened surface and therefore does not disclose that the liquid overlayer is adhered to the roughened surface to form a liquid surface above the roughened surface such that the liquid is immobilized on the roughened surface without dewetting from the roughened surface; however Chin incorporates Smith by reference in its entirety (refer to Paragraph [0018]). 
Smith discloses a repellent liquid overlayer coating applied to a surface that has been textured/roughened by “any conventional method, including mechanical and/or chemical methods” (refer to Column 6, lines 44-47), wherein the coating is formed from adherence of a liquid to the roughened surface to form a liquid surface above the surface (“a thin film stably forms on the tops of posts [or other features on the surface]…even more preferable non-wetting properties…may be observed”, refer to Column 12, lines 21-25; additionally refer to Figure 16, wherein “Nonwetted State 1”, “Nonwetted State 3”, and “Stable Film on Post-Tops if Complete Wetting on Smooth Surface” depict the impregnating liquid forming a film/liquid surface above the roughened surface) such that the liquid is immobilized (“stable thin film”, refer to Column 2, lines 52-55 and Column 12, lines 21-25) on the roughened surface without dewetting (in order for the coating to operate as intended, the liquid overlay must not dewet/form droplets since dewetting results in a non-uniform coated surface and would allow for the undesirable result of “Impaled State 1” and “Impaled State 2”, as illustrated in Figure 16) from the roughened surface. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the repellent surface of Chin’s cosmetic applicator such that the repellent surface is a roughened surface and the liquid overlayer is adhered to the roughened surface, as taught by Smith, such that the liquid overlayer forms a liquid surface above the roughened surface and the liquid is immobilized on the roughened surface without dewetting from the roughened surface since such a modification provides the advantage of a more robust coating thereon.
Regarding claim 2, the combination of Chin and Smith discloses the device according to claim 1, as applied above.  Per the modification addressed in claim 1, the roughened surface of Smith was incorporated into Chin’s device for applying a cosmetic composition, wherein Smith discloses the roughened surface comprises features having at least one dimension on the nanometer or micrometer scale (“the textures are micro-scale or nano-scale features”, refer to Smith Column 6, lines 34-35).
Regarding claim 4, the combination of Chin and Smith discloses the device according to claim 1, wherein the roughened surface is surface functionalized (as defined by Wevolver, surface functionalization is “an act of modifying a surface to give it physical, chemical, or biological characteristics different from the ones originally possessed by it” and that multiple approaches for functionalizing a surface include “coating a surface with a thin layer of water-repellent material”, refer to Wevolver publication referenced in the PTO-892 mailed on 07/21/2022; since the roughened surface has been physically modified to be textured, it is surface functionalized; additionally, since the roughened surface has a coating in the form of the liquid overlayer, it is surface functionalized). 
Regarding claim 5, the combination of Chin and Smith discloses the device according to claim 1, as applied above. Chin further discloses wherein the liquid which forms the liquid overlayer over the roughened surface comprises a perfluorocarbon oil, a partially fluorinated oil, a silicone liquid, a food-grade oil, or combinations thereof (refer to Chin Paragraph [0017]).
Regarding claim 19, the combination of Chin and Smith discloses the device according to claim 1, as applied above. Chin further discloses wherein said keratinous surface is a lip, eyebrow, or eyelash (the limitation “wherein said keratinous surface is lip, eyebrow, or eyelash” is being treated as an intended use limitation. Chin discloses a plurality of brushes which can be used on a lip, eyebrow or an eyelash; further, Chin explicitly discloses mascara brushes, refer to Paragraphs [0022-0024], which are typically used to apply cosmetic to a user’s eyelash and/or eyebrow).
Regarding claim 25, as best understood, the combination of Chin and Smith discloses the device according to claim 1, as applied above. Chin further discloses wherein the two surfaces of the application element comprise the repellent surface and the transfer surface, said repellent surface is a noncontiguous surface or a single contiguous surface oriented along the longitudinal axis (referring to Figure 1, the repellent surface is formed by heel 18, which is depicted as being a single contiguous surface; referring to Figure 6, the stem, 204, defines the repellent surface and is depicted as being a noncontiguous surface).
Regarding claim 26, the combination of Chin and Smith discloses the device according to claim 1, wherein the ratio of the repellent surface to the transfer surface by surface area of the application portion is from 10:1 to 1:10 (referring to Figure 1, the repellent surface, 18, is depicted as being approximately twice the size of the transfer surface, 14, which is within the claimed range, i.e. the claimed range requires that the repellent surface is anywhere from ten times that of the transfer surface to 1/10 that of the transfer surface; additionally, referring to Figure 6, the application portion is depicted as having alternating even rows of bristles, which form the transfer surface, and stem, which forms the repellent surface, i.e. approximately half the application portion is repellent and half the application portion is transfer, which is within the claimed range). Although the drawings may not be to scale, they can still be relied upon for teaching the general conditions of the claim because the overall relationship is depicted.
Regarding claim 27, the combination of Chin and Smith discloses the device according to claim 1, wherein the ratio of the repellent surface to the transfer surface by surface area of the application portion is from 2:1 to 1:2 (referring to Figure 1, the repellent surface, 18, is depicted as being approximately twice the size of the transfer surface, 14, which is within the claimed range, i.e. the claimed range requires that the repellent surface is anywhere from two times that of the transfer surface to 1/2 that of the transfer surface; additionally, referring to Figure 6, the application portion is depicted as having alternating even rows of bristles, which form the transfer surface, and stem, which forms the repellent surface, wherein approximately half the application portion is repellent and half the application portion is transfer, thereby providing a ratio of repellent surface to transfer surface which is within the claimed range). Although the drawings may not be to scale, they can still be relied upon for teaching the general conditions of the claim because the overall relationship is depicted. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chin and Smith as applied to claim 1 above, and further in view of Neuner et al. (US2009/0056737).
Regarding claim 3, the combination of Chin and Smith discloses the device according to claim 1, as applied above. The combination does not disclose wherein said roughened surface is comprised of or composed of polymers, sapphire, metal, glass, carbon, ceramics, and combinations thereof; rather, the combination is silent on the material of the roughened surface. Per the modification addressed in claim 1, the coated surfaces of Chin were modified to be roughened, as taught by Smith. The combination of Chin and Smith discloses an embodiment of a device wherein the roughened coated surface is the stem/support of the brush (refer to Chin, Paragraph [0016] and Figures 5-6). Neuner discloses a device (140, Figure 2) for applying a cosmetic composition to a human integument (refer to Paragraph [0001]), having a stem/support (144, 148; Figure 2) and a plurality of bristles (146; Figure 2) depending from the stem/support, similar to the applicator disclosed by Chin’s Figure 5, wherein Neuner’s applicator is “a single-piece molded unit formed of a single material” (refer to Abstract; additionally refer to Paragraph [0017]), wherein the single material may be a polymer (refer to Paragraph [0025]). The combination of Chin and Smith discloses the claimed invention except for disclosing that the roughened surface is comprised of polymers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Chin and Smith such that the roughened surface is comprised of a polymer, as taught by Neuner, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since such a modification provides the advantage of enabling varying brush types and shapes to be easily manufactured.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chin and Smith as applied to claim 1, above and further in view of Kamen (US5526546).
Regarding claim 10, the combination of Chin and Smith discloses the device according to claim 1, as applied above. The combination does not disclose wherein said transfer surface has a contact angle with water of less than 75⁰ but rather is silent on the contact angle; however providing a brush having a transfer surface with a contact angle of less than 75⁰ is well-known, as demonstrated by Kamen.  Kamen discloses a brush having bristles with a surface treatment that improves adherence (refer to Column 1, lines 8-12) by altering the contact angle to be about 1⁰ to 99⁰ (refer to Column 3, lines 48-49), which overlaps the claimed range. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a transfer surface having a wetting angle of less than 75⁰, since it has been held that Prior Art ranges that include claimed ranges, provide prima facie case of obviousness. See MPEP 2144.05(I). 
Regarding claim 11, the combination of Chin, Smith and Kamen discloses the device of claim 10, as applied above. Chin further discloses wherein the repellent surface may be coated to provide a superhydrophobic material resulting in a water contact angle of about or greater than 150⁰.  Per the modification addressed in claim 10, the contact angle of the transfer surface was modified to be 75⁰, thus, the difference in contact angles with water between the repellent surfaces and the transfer surface is approximately 75⁰ (150⁰ – 75⁰ = 75⁰) which is within the claimed range of greater than 10⁰.  

Claims 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chin and Smith as applied to claim 1 above, and further in view of Gueret (US7654270).
Regarding claim 13, the combination of Chin and Smith discloses the device according to claim 1, as applied above. The combination does not disclose wherein said device is a twisted wire brush, a molded applicator, or a 3D printed applicator; rather, the combination is silent on how the brush is made but does disclose several different types/configurations of brushes (refer to Chin Figures 1-6), thereby demonstrating that the configuration/type of brush is not critical and can be modified as a matter of design choice. Gueret discloses a similar device for applying a cosmetic composition to a human integument (3) having a twisted wire core (10) and a plurality of bristles (11), thereby providing a twisted wire brush (best shown in Figures 1, 3, 28-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Chin and Smith such that the device is a twisted wire brush, as taught by Gueret, since Chin demonstrates that the type/configuration of the brush is not critical and since twisted wire brushes provide a means for easily manufacturing brushes.
Regarding claims 17-18, the combination of Chin and Smith discloses the device according to claim 1 as applied above but does not disclose wherein said device comprises a reservoir for holding a charge of said composition or the liquid for forming said liquid overlayer, the reservoir located internally within the device, wherein said reservoir is in fluid communication with said application element such that said composition is transferred to said application element or that said liquid is transferred to said repellent surface.  However, it is extremely well-known to provide a reservoir with an applicator as an integral device, as demonstrated by Gueret. Gueret discloses a similar device for applying a cosmetic composition to a human integument (3) having a twisted wire core (10), a plurality of bristles (11), and a reservoir (2) in fluid communication with the applicator (best shown in Figure 1), wherein the reservoir is fully capable of containing a cosmetic composition or an overcoat liquid.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Chin and Smith to include a reservoir for holding a charge of said composition or the liquid for forming said liquid overlayer, the reservoir located internally within the device, wherein said reservoir is in fluid communication with said application element such that said composition is transferred to said application element or that said liquid is transferred to said repellent surface, as demonstrated by Gueret, since such a configuration provides the advantage of providing a convenient means for a user to apply a substance to the applicator.   
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chin and Smith as applied to claim 1 above, and further in view of Gueret (US2011/0030718).
Regarding claim 23, the combination of Chin and Smith discloses the device according to claim 1, as applied above. The combination does not disclose wherein said device is a molded applicator or a 3D printed applicator; rather, the combination is silent on how the brush is made but does disclose several different types/configurations of brushes (refer to Chin Figures 1-6), thereby demonstrating that the configuration/type of brush is not critical and can be modified as a matter of design choice. Gueret discloses a similar cosmetic device (1) comprising an applicator (3), wherein the applicator is formed via molding (refer to Paragraph [0069]), thereby providing a molded applicator. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Chin and Smith to be a molded applicator, as taught by Gueret, since such a modification provides the advantage of allowing more flexibility in the shape and configuration of the application element.
Regarding claim 24, the combination of Chin, Smith and Gueret discloses the device according to claim 23, wherein said cosmetic composition is a lip composition (the preamble of claim 1 recites “A device for applying a cosmetic composition”, i.e. the cosmetic composition is not positively recited and therefore not part of the claimed invention; thus, the limitation “wherein said cosmetic composition is a lip composition” is being treated as an intended use limitation. Each of the brushes disclosed by the combination of Chin, Smith and Gueret are fully capable of being used for applying mascara or a lip composition; further, Gueret’s brushes are disclosed as capable of being used for applying “liquid lipstick, lipgloss”, refer to Paragraph [0001]).

Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive. 
Argument #1:
Chin’s appliers are all dispersed about the same surface of its brushes and would be in contact with a keratinous surface during application.
Response #1:
Chin teaches different configurations of brushes where a coating that repels a cosmetic material is applied to different surfaces, thereby defining a repellant surface. The repellent coating may be applied to the ferrule and/or handle such that a cosmetic material tends not to adhere to these surfaces and makes for a less messy applicator. The brush portion of the applicator may also have portions of its bristles such as only the tips, coated with the repellent coating, while portions of the brush bristles are not coated, thus, the brush as a whole, has properties different from that of the fully coated repellent surface/ferrule/handle and the brush is adapted to hold a charge of said cosmetic, at least along a portion thereof, and to transfer it to a keratinous surface.


Argument #2:
Chin does not teach an applicator for applying a lip composition. Mascara brushes are not used to apply lip cosmetics.
Response #2:
Chin teaches different brush configurations. The type of composition being applied is not positively recited within the claims and is an intended use limitation. Any of Chin’s brushes are fully capable of being used to apply a lip cosmetic.
Argument #3:
Chin does not provide any reasonable basis to presume compositions such as mascara or lip compositions could be repelled by the claimed molded or 3D printed surfaces.
Response #3:
Chin teaches a brush having bristles but is silent on the method of manufacturing the brush and bristles. Brushes with bristles can be manufactured via molding and a molded brush is fully capable of having the repellent coating applied to portions thereof, as taught by Chin. The method of manufacturing does not affect the final product’s ability to accept a coating.
Argument #4:
None of the references teach a single continuous repellent surface or the specific ratios of the repellent surfaces.
Response #4:
Chin’s Figure 6 provides a brush having a single continuous repellent surface formed by the stem, wherein the bristles define the transfer surface. The bristles are depicted as covering approximately half of the surface area of the applicator element, which is within the range of the specific ratios claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772